DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2022 has been entered.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically the recited at claim 1 and recapped at claims 11 and 20 in a similar semantic but by different syntax as in; “packing a subset of points of the point cloud into patches which are generated patches based on points of the point cloud using a Morton space filling curve, such that the patches do not include all of the points of the point cloud;”, does not clearly define the “subset of points” being packed into patches and smoothed without including all the point cloud points. An Applicant’s Admitted Prior Art identifies a random access to “subsets of the point cloud” at Par.[0005] of application PGPUB as being part of a scalable/progressive coding technique. No other definition of such subsets nor a different processing by applying Morton smoothing technique to such subsets of point cloud data is given in diclosure. 
At Par.[0056]-[0058] of the PGPUB, Applicants disclose a Morton image smoothing method being applied to the missing points included in the input point cloud but not included in the patches. 
In this respect, the disclosure seems to be directed to missing points of data from the received patches being corrected by Morton space filling algorithm according to the data contained in the point cloud, hence not indicating that such  method is applied to the “subset of points”, other than just being applied to patches of points, (Id.) Par.[0008]-[0010] of the PGPUB. 
The claim is deemed indefinite for failing to define the term “subset of points” in the written description of disclosure or at the referenced drawings at Figs.7, 8.
For the purpose of this analysis the Examiner may not extend a speculative interpretation to the Applicant’s claim language, as will apply the BRI principles in the claim examination.
	Correction is required in order to further the prosecution.

Claim Status
4.	Claims 1, 3-11 and 13-20 are currently pending

Reply to Arguments
5.	Applicant’s arguments with respect to claims 1, 3-11 and 13-20, have been considered but are moot in view of the new grounds of rejection.
	In lieu of the analysis indicated at the 35 U.S.C.112(b) rejection to the amended claims 1, 11 and 20 it is concluded in rebuttal that the basis for argument in the remarks of 03/09/2022 become moot and the art to Mammou (US 2019/0081638) remains most representative regarding the amended claim matter by disclosing the encoding by packing the sub-sets of point cloud points, Par.[0022], [0025], [0028], [0031], [0033], [0035] and correcting for sub-set points not included in the LOD [0551],[0556], [0563], [0558], [0563], [0567], etc., to which further applying Morton smoothing and attribute correction Par.[0386]-[0407], along with the new art search to Tourapis (US 2020/0111236) and of the NPL document “CODING OF  MOVING PICTURES AND AUDIO” IS0/IEC JTC 1/SC 29/WG 11 dated June 29, 2019 Doc. No. N18673. 
	It is concluded that the amended claims fail the test of definiteness, thus  requiring clarification.  
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Khaled Mammou et al., (hereinafter Mammou) (US 2019/0081638) in view of Alexandros Tourapis et al., (hereinafter Tourapis) (US 2020/011236) in lieu of Prov. No.62/740,877 dated Oct. 3, 2018. 
Re Claim 1. (Currently Amended)  Mammou discloses, a method of encoding a video stream using video point cloud coding, the method being performed by at least one processor (a point cloud data compression i.e., PCC encoding method and apparatus, Abstract, Fig.9, 14) and comprising: 
obtaining an input point cloud (obtaining point cloud input data to be encoded, at 1402 Fig.14 Par.[0464]-[0468]); 
packing a subset of points of the point cloud into patches  (processing patches, comprising sub-sets of the point cloud which do not include all the points of the point cloud, Par.[0462] of sub-sets of point cloud points Par.[0551], [0559]) which are generated using a Morton space filling curve (using Morton space filling code Par.[0386]-[0389]), such that the patches do not include all of the points of the point cloud (encoding by packing the sub-sets of point cloud points, Par.[0022], [0025], [0028], [0031], [0033], [0035] and correcting for sub-set points not included in the LOD patches [0551],[0556], [0563], [0558], [0563], [0567], etc.,); 
packing the patches into an image (packetizing the patches into an image step 1408 Fig.14, or 1506 Fig.15 Par.[0464]-[0468]); 
smoothing the boundaries of the patches in the image (smoothing the boundaries of the represented by the boundary of the look-ahead cube where the neighbors located outside are assumed empty, e.g., the image is corrected for missed data points by filling the empty points, Par.[0287]- [0290] where computing the attributes e.g., geometric, color, etc., is performed simultaneously by Morton codes, teaching being applied throughout the point cloud generation and correction of attributes further mapped to claims, as in Par.[0386], or smoothing the boundaries Par.[0287], [0307] at the respective LOD, Par.[0315],[0554], [0556], [0562], [0566],[0573]) using Morton codes to compensate for missed points which are included in the input point cloud and are not included (compensating for the missed points in the smoothing process by predicting the attribute values of the points not included in the low resolution sample, of the patches Par.[0311], [0315] or for the sub-sets of point cloud not included in a previously determined LOD, to be encoded, Par.[0551]-[0555]) in the patches (to which sub-set points of the point cloud points, further applying Morton smoothing and attribute correction Par.[0386]-[0407],[0553]); and 

generating the video stream based on the image (generating the bitstream based on the input image, Fig.1A, Fig.9 or at encoder 104 or 202 Par.[0084], [0466], 14). 
However, while the art to Mammou anticipates the applicant’s intended scope, in order to warrant a possible unobserved claim interpretation it is remarked that a similar process of coding subpoints of the point cloud using KD-tree is 
Tourapis teaching about,
obtaining an input point cloud (obtaining point cloud 110 of points representing structure 106 per Fig.1 Par.[0053]); 
packing a subset (encoding based on packing process of subsets of points as a refinement level, Par.[0373]-[0379] Fig.9A) of points of the point cloud into patches which are generated (packetize a VR content and compressed point cloud, element 1606 Fig.16, Par.[0474]) using a Morton space filling curve, such that the patches do not include all of the points of the point cloud (using a space filling curve, Morton algorithm, Par.[0048], [0058]-[0059] on patches Par.[0197] by K-D tree process or patch processing, Par.[0472]); 
packing the patches into an image (Fig.16]); 
smoothing the boundaries of the patches in the image using Morton codes to compensate for missed points which are included in the input point cloud and are not included in the patches (smoothing the points Par.[0247] at boundary between various structural components Par.[0490]); and 
generating the video stream based on the image (generating a compressed point cloud video stream at 1508, in Fig.15, Par.[0031]). 
The ordinary skilled in the art would have been found obvious to associate the common methods of processing by compression coding the attribute information for point cloud including correcting point cloud values to subset of points by using Morton codes, disclosed by Mammou and similarly applied by Tourapis, as mapped in order to add emphasis to the known and understood coding process of point cloud subset of 

2. (Canceled).  
Re Claim 3. (Original) Mammou and Tourapis disclose, the method of claim 1, 
Mammou teaches the, wherein the point cloud is a dynamic point cloud (compressing i.e., encoding the dynamic point clouds, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 4. (Original) Mammou and Tourapis disclose, the method of claim 1, 
Mammou teaches the, wherein the smoothing includes geometric smoothing (the encoding is applied to the geometric attributes of the point cloud points for smoothing by Morton codes method earlier mapped, and Par.[0031] where the spatial information e.g., geometric attributes are corrected at step 424 of error correction based on distance to neighboring points, Par.[0126], [0127], [0145]-[0147]).  

Re Claim 5. (Original) Mammou and Tourapis disclose, the method of claim 1, 
Mammou teaches the, wherein the smoothing includes color smoothing (same smoothing is applied to color attributes, Par.[0073] and color space correction based on interpolation of the prediction data at 908 Fig.9).  

Re Claim 6. (Original) Mammou and Tourapis disclose, the method of claim 1, 
Mammou teaches the, wherein the smoothing includes geometric (Par.[0126], [0127], [0145]-[0147]) and color smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]).  


Mammou and Tourapis disclose, the method of claim 1, 
Mammou teaches the, wherein the smoothing includes geometric (Par.[0126], [0127], [0145]-[0147]) and color smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]), and the point cloud is a dynamic point cloud (Par.[0126], [0127], [0145]-[0147]), and the point cloud is a dynamic point cloud (process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 8. (Original) Mammou and Tourapis disclose, the method of claim 1, 
Mammou teaches the, wherein the smoothing (Par.[0126], [0127], [0145]-[0147]) includes geometric smoothing, and the point cloud is a dynamic point cloud (the smoothing process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 9. (Original) Mammou and Tourapis disclose, the method of claim 1, 
Mammou teaches the, wherein the smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]) includes color smoothing, and the point cloud is a dynamic point cloud (the smoothing process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 10. (Original) Mammou and Tourapis disclose, the method of claim 1, 
Mammou teaches the, wherein the smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]) is configured to use less cache memory than a smoothing process using a Kd-tree (using K-D tree Par.[0075] Fig.7, Par.[0098], [0118]).  

Re Claim 11. (Currently Amended) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and Mammou: (Fig.16 memory 1620 and processors1610a…n) or by Tourapis: (Fig.17, a memory 1720 and multiple processors, 1710a…n), hence it is rejected on the same evidentiary premises mutatis mutandis.

12. (Canceled).  

Re Claim 13. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 3, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 14. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 4, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 15. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 5, hence it is rejected on the same evidentiary premises mutatis mutandis.

mutatis mutandis.

Re Claim 17. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 7, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 18. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 8, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 19. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 9, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 20. (Currently Amended) This claim represents the non-transitory computer-readable medium storing computer instructions for encoding a video stream using video point cloud coding, performing each and every limitation of the Mammou: (Fig.16 memory 1620 and processors1610a…n) or by Tourapis: (Fig.17, a memory 1720 and multiple processors, 1710a…n), hence it is rejected on the same evidentiary premises mutatis mutandis.

Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/